Title: To James Madison from John Gavino, 10 March 1807
From: Gavino, John
To: Madison, James



No: 40
Sir
Gibraltar 10th. March 1807

I have not been honourd with any of your favours since my last Dispatch No. 39 under date 3d. Ulto.  I then advised Messrs. Sir Francis Baring &Co. of London having Protested Tobias Lear Esqr of Algeirs Bill 11 Octr. last my order p£ 1500 Stg for Govern’t. service for non Acceptance.  I have now the satisfaction to inform you that I yesterday had advice of its being paid when became due.
The Cargo of the Brig Humbird Jas. Stewart Master was Condemnd on Account of two Letters found on board wch: gave room to Suspect it was Genoese Property.  The Master is to have his full freight & Demurrage if any due.
(Yesterday a British hird Schooner was Captured by four spanish Gun Boats in the Gutt.  She was Commanded by a Lieut: of the Navy had Dispatches from adl. Duckworth for the British Govt: left adl Duckworth with 14 Sail the Line at Anchor by the Dardenals, as the Turkish Government had refused Permission for the fleet to go up.  The Turkish fleet was at Constantinople ready for Sea consisting of 17 Ships of the Line.  This is the report riceived from said Schooner previouse to her being taken.)  I have the honour to be with respect, Sir Your Obed. and Huml. servt:

John Gavino

